DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis-Step 1
Claims 1, 16 are directed to processes. Therefore, claim 1, 16 is within at least one of the four statutory categories.

101 Analysis-Step2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

1.	A method for assisting operation of a vehicle traveling on a roadway, comprising: 
detecting at least one lane line on the roadway 
generating a line of engagement for each lane line 
positioning the line of engagement spaced from a centerline of each respective lane line
monitoring a distance between the vehicle and the positioned lines of engagement; and 
automatically performing lane keep assistance in response to the vehicle position relative to the lines of engagement

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “generating, monitoring and performing lane keep assistance…” in the context of this claim encompasses a person (driver) looking into an environment and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

1.	A method for assisting operation of a vehicle traveling on a roadway, comprising: 
detecting at least one lane line on the roadway 
generating a line of engagement for each lane line 
positioning the line of engagement spaced from a centerline of each respective lane line
monitoring a distance between the vehicle and the positioned lines of engagement; and 
automatically performing lane keep assistance in response to the vehicle position relative to the lines of engagement

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “generating, positioning, monitoring, performing lane keep assistance…,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the detecting and monitoring steps are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The “vehicle controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of automatically performing lane keep assistance in response to the vehicle position relative to the lines of engagement… amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “generating, positioning, monitoring,,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “generating, positioning, monitoring,” are well-understood, routine, and conventional activities. Hence, the claim is not patent eligible.
Dependent claim 2-15, 17-23 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-15, 17-23 are not patent eligible under the same rationale as provided for in the rejection of 1.
Therefore, claims 1-23 are ineligible under 35 USC §101.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 12, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes (US 2010/0114431) 
As to claim 1 Switkes discloses a method for assisting operation of a vehicle traveling on a roadway, comprising: 
detecting at least one lane line on the roadway (Paragraph 21 “A further mode of the method according to the invention includes acquiring the image data with a vehicle-mounted camera by capturing images of a road; performing an image processing in order to detect lane markers provided on the road;”) 
generating a line of engagement for each lane line (Paragraph 45 “FIG. 2 is a top plan view of a vehicle 14 on a road for illustrating coordinates and angles related to vehicle dynamics. The vehicle 14 drives on a lane 16 which has imaginary boundaries indicated by dashed lines 18. Lane markers 19 are painted on the road.”)
positioning the line of engagement spaced from a centerline of each respective lane line (Paragraph 45 “FIG. 2 is a top plan view of a vehicle 14 on a road for illustrating coordinates and angles related to vehicle dynamics. The vehicle 14 drives on a lane 16 which has imaginary boundaries indicated by dashed lines 18. Lane markers 19 are painted on the road. The lane centerline 20, which is also an imaginary line, is indicated by a dash-dotted line 20. The lateral error e is the distance between the lane centerline 20 and the center of gravity CG of the vehicle 14.”)
monitoring a distance between the vehicle and the positioned lines of engagement (Paragraph 48 “The lateral velocity V.sub.lat of the vehicle 14 can be calculated based on the detection of lane markers 19 that are provided on the road. In this case, just like in case of a lane departure warning or a lane-keeping assistance system, a forward facing camera 44 is used to detect the lane that the vehicle is driving in. Such a lane departure warning system or lane-keeping assistance system provides information about a relative lane position, i.e. the position of the vehicle 14 with respect to the lane 16 the vehicle 14 is driving in. The relative lane position is expressed by the lateral error e, which is the distance between the lane centerline 20 and the center of gravity CG of the vehicle 14.”); and 
automatically performing lane keep assistance in response to the vehicle position relative to the lines of engagement (Paragraph 46-48 “In order to perform an improved vehicle dynamics control in accordance with the invention, it is necessary to determine the friction coefficient .mu. between the tires of the vehicle 14 and the road surface and to determine the lateral velocity V.sub.lat of the vehicle 14 in a reliable and accurate manner…….The lateral velocity V.sub.lat of the vehicle 14 can be calculated based on the detection of lane markers 19 that are provided on the road. In this case, just like in case of a lane departure warning or a lane-keeping assistance system, a forward facing camera 44 is used to detect the lane that the vehicle is driving in. Such a lane departure warning system or lane-keeping assistance system provides information about a relative lane position, i.e. the position of the vehicle 14 with respect to the lane 16 the vehicle 14 is driving in. The relative lane position is expressed by the lateral error e, which is the distance between the lane centerline 20 and the center of gravity CG of the vehicle 14.”);
As to claim 2 Switkes discloses a method wherein the lines of engagement are positioned in response to at least one sensed vehicle condition, operator history, driver condition or roadway condition (Paragraph 45).
As to claim 5 Switkes discloses a method wherein the roadway condition comprises lane line spacing and the lines of engagement are positioned inside the lane lines in response to a spacing between the lane lines changing more than a predetermined amount over time (Paragraph 45).
As to claim 12 Switkes discloses a method  wherein the line of engagement on a left side of the vehicle is different from the line of engagement on a right side of the vehicle(Figure 2).
As to claim 17 the claim is interpreted and rejected as in claim 2.
As to claim 23 the claim is interpreted and rejected as in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes (US 2010/0114431) in view of Chen (US 2017/0313246), and Harada (US 2018/0257708)
As to claim 3 Chen teaches a method wherein the roadway condition comprises roadway visibility and lines of engagement are positioned outside the lane lines (Paragraph 49)
Harada teaches of determining a  in response to roadway visibility being below a predetermined value(Paragraph 33).
It would have been obvious to one of ordinary skill to modify Switkes to include the teachings of having lines of engagement outside of the lanes and determining roadway visibility for the purpose of improving safety for preventing the vehicle form drifting outside often lane.
As to claim 4 Chen teaches a method wherein the roadway condition comprises lane line spacing and the lines of engagement are positioned outside the lane lines in response to a spacing between the lane lines changing more than a predetermined amount over time(Paragraph 49).
As to claim 13 Chen teaches a method further comprising positioning second lines of engagement between the lines of engagement and spacing the second lines of engagement from the lines of engagement by the predetermined distance (Paragraph 29).
As to claim 18 the claim is interpreted and rejected as in claim 3.
As to claim 19 the claim is interpreted and rejected as in claim 4.

Claim 6-7, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes (US 2010/0114431) in view of in view of Chen (US 2017/0313246), and Harada (US 2018/0257708)
As to claim 6 Cehn teaches a method wherein the vehicle condition comprises the lines of engagement are positioned outside the lane lines in response to monitoring a position of the vehicle within the lane over time (Paragraph 46).
	Switkes does not explicitly disclose operator driving history.  Harada teaches operator driving history(Paragraph 34).  It would have been obvious to one of ordinary skill to modify Switkes to include the teachings of lines of engagement outside of the lane lines and of driving history information for the purpose of preventing the driver from veering off the lane.
As to claim 7 Chen teaches a method wherein the vehicle condition comprises the lines of engagement are positioned inside the lane lines in response to monitoring a position of the vehicle within the lane over time (Chen Paragraph 46, Figure 5)
	Switkes does not explicitly disclose operator driving history.  Harada teaches operator driving history(Paragraph 34).  It would have been obvious to one of ordinary skill to modify Switkes to include the teachings of lines of engagement inside of the lane lines and of driving history information for the purpose of preventing the driver from veering off the lane.
As to claim 20 the claim is interpreted and rejected as in claim 6.
As to claim 21 the claim is interpreted and rejected as in claim 7.

Claims 8, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes (US 2010/0114431) in view of in view of Chen (US 2017/0313246)
As to claim 8 Chen teaches a method wherein automatically performing lane keep assistance comprises alerting an operator of the vehicle when the vehicle moves to within the predetermined distance from one of the lines of engagement(Paragraph 46).
It would have been obvious to one of ordinary skill to modify Switkes to include the teachings of alerting the operator of the vehicle when the vehicle moves within a distance form one of the liens of engagement for the purpose of preventing the driver from veering off the lane.
As to claim 16 Switkes discloses a method for assisting operation of a vehicle traveling on a roadway, comprising: 
detecting lane lines on the roadway (Paragraph 21 “A further mode of the method according to the invention includes acquiring the image data with a vehicle-mounted camera by capturing images of a road; performing an image processing in order to detect lane markers provided on the road;”); 
generating inner and outer lines of engagement for each lane line spaced a predetermined distance from one another(Paragraph 45 “FIG. 2 is a top plan view of a vehicle 14 on a road for illustrating coordinates and angles related to vehicle dynamics. The vehicle 14 drives on a lane 16 which has imaginary boundaries indicated by dashed lines 18. Lane markers 19 are painted on the road.”); 
positioning the inner lines of engagement spaced from a centerline of each respective lane line (Paragraph 45 “FIG. 2 is a top plan view of a vehicle 14 on a road for illustrating coordinates and angles related to vehicle dynamics. The vehicle 14 drives on a lane 16 which has imaginary boundaries indicated by dashed lines 18. Lane markers 19 are painted on the road. The lane centerline 20, which is also an imaginary line, is indicated by a dash-dotted line 20. The lateral error e is the distance between the lane centerline 20 and the center of gravity CG of the vehicle 14.”); and 
automatically performing lane keep assistance in response to the vehicle crossing either of the inner lines of engagement(Paragraph 46-48 “In order to perform an improved vehicle dynamics control in accordance with the invention, it is necessary to determine the friction coefficient .mu. between the tires of the vehicle 14 and the road surface and to determine the lateral velocity V.sub.lat of the vehicle 14 in a reliable and accurate manner…….The lateral velocity V.sub.lat of the vehicle 14 can be calculated based on the detection of lane markers 19 that are provided on the road. In this case, just like in case of a lane departure warning or a lane-keeping assistance system, a forward facing camera 44 is used to detect the lane that the vehicle is driving in. Such a lane departure warning system or lane-keeping assistance system provides information about a relative lane position, i.e. the position of the vehicle 14 with respect to the lane 16 the vehicle 14 is driving in. The relative lane position is expressed by the lateral error e, which is the distance between the lane centerline 20 and the center of gravity CG of the vehicle 14.”);
Switkes does not explicitly disclose outer lines of engagement spaced from a centerline of each respective lane line(Paragraph 49 “f the haptic engine is of variable magnitude, then the haptic program may vary the magnitude based on the degree of the vehicle's entry into the imaginary zone (e.g., light haptic feedback when the front left tire begins to intersect the left line of zone 502; heavy haptic feedback when the front left tire fully occupies zone 502). In some cases, the magnitude is proportional to the degree of the vehicle's entry into the haptic zone. FIG. 5 shows the haptic zones having a width (measured in the direction perpendicular to lines 504 and 505. In these cases, the magnitude can be a minimum magnitude when the vehicle 501 intersects an outer edge of the zones 502 and 503. The magnitude may increase as the vehicle 501 occupies more of the zones. The magnitude may reach a maximum at the opposing outer edge of the zones 502 and 503.”)
It would have been obvious to one of ordinary skill to modify Switkes to include the teachings of lines of engagement outside of the lane lines for the purpose of preventing the driver from veering off the lane.
As to claim 22 the claim is interpreted and rejected as in claim 8.

Claims 9-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes (US 2010/0114431) in view of Yamamoto (US 2020/0334923)
As to claim 9 Yamamoto teaches a method wherein alerting the operator includes providing haptic feedback to the operator through a steering wheel of the vehicle (Paragraph 32).  It would have been obvious to one of ordinary skill to modify Switkes to include the teachings of providing haptic alerts for the purpose of warning the driver of lane departure.
As to claim 10 Yamamoto teaches a method wherein the haptic feedback increases in intensity as the vehicle moves toward one of the lines of engagement (Paragraph 48-49).
As to claim 11 Yamamoto teaches a method wherein the severity of the alert associated with each line of engagement is different from one another(Paragraph 29).
As to claim 14 Switkes in view of Yamamoto teaches a method wherein automatically performing lane keep assistance includes providing haptic feedback to an operator of the vehicle through a steering wheel of the vehicle when the vehicle crosses one of the second lines of engagement(Switkes Paragraph 46-48, Yamamoto Paragraph 32).
As to claim 15 Switkes in view of Yamamoto a method wherein the haptic feedback increases in intensity as the vehicle moves closer to one of the lines of the engagement (Switkes Paragraph 46-48, Yamamoto Paragraph 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
8/11/2022